UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 16, 2011 (December 16, 2011) SINO AMERICAN OIL COMPANY (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-52304 (Commission File No.) 5190 Neil Road, Suite 430 Reno, Nevada89502 (Address of principal executive offices and Zip Code) (866) 261-8853 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On December 16, 2011, we issued a press release announcing we will file a Form 15 with the Securities and Exchange Commission ("SEC") in order to suspend our reporting obligations under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). ITEM 9.01EXHIBITS. Exhibit No. Document Description Press release. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 15th day of December, 2011. SINO AMERICAN OIL COMPANY BY: RONALD HUGHES Ronald Hughes President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Secretary, Treasurer and a member of the Board of Directors -3-
